Title: To George Washington from William Stephens Smith, 2 December 1782
From: Smith, William Stephens
To: Washington, George


                        Sir

                            Dobbs’s ferry Decr 2d 1782 3 oClock A.M.
                        
                        Yours of yesterday’s date I have this instant received it affords me singular Satisfaction, that my Conduct
                            meets with your approbation, Mr Gardner in adition to the improprieties mentioned in my last, rec’d five pounds when at
                            New York to take on board his flagg two trunks of goods belonging to Mrs Horseford (who had Govr Clintons pass to go to
                            the City) & land them at this place but have been prevented by the vigilence of the Guards when the owners
                            observ’d their Situation, they with some degree of delicacy inform’d me of their situation & made some modest proposals, to which I flatter myself I reply’d as an Officer commanding ought &
                            the goods shall return.
                        Your Excellency will observe by the enclosed paper that a fleet of 17 sail arrived the beginning of last week
                            from Europe said to be those ships and transports, 10 are large empty transports & 7 victuellers on thursday
                            Evening a vessel arrived from Charlestown dispatched from Genl Leslie, requesting to know Sir Guy’s further determination
                            with respect to the evacuation of Charlestown which she left on the 20th ulto, acknowledged the receipt
                            of Sir Guy’s positive order for the purpose which he was taken measures to carry into effect
                            when a vessel arrived, who had spoke with a frigate off the coast & informed the Commander that a dispatch boat
                            was on her way to Charles town to countermand the orders for an evacuation, Sir Guy is much displeased with the delay
                            & surprised at General Leslies unofficer like Conduct in presuming to disobey a positive order in consequence of a
                            vague report, some of these troops are expected at New York & the rest for the west Indies—The particular
                            Information the french Admiral wanted with respect to the destination of the British fleet may be forwarded in a very few
                            words viz. that he may be assured the whole of the fleet are pressing with the utmost dispatch for the west Indies in
                            consequence of the arrival of an Express boat from Jamaica.
                        Sir Guy on tuesday last sent his aid De Camp majer McKinsie to inform Mrs Montier in whose house he lives
                            that she must look out for another Tenant that he would not want the House the ensuing year & that the rent due
                            was her servin when ever she thought proper to send for it it is engaged untill the first of may next, these matters are
                            rather of a trivial nature but as they come thro an authentic Channel, I have thought it proper to forward them.
                        As the wheather at this season of the year is very precarious & the stars at present shine Bright
                            foreboding a clear day, I shall set off immediately for the post below & make what further observations I can I
                            shall report immediately upon my return & am with my usual Respect Your Excellency’s most Obliged Humble Servt
                        
                            W.S. Smith Lt Colo. &c.
                            
                        
                    